DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US Publication Number 2014/0320510, hereinafter “Ramachandran”) in view of Kuo (US Publication Number 2016/0219226).

4.	As per claims 1 and 11, Ramachandran teaches a method and scanning system comprising: a display device (160, display device) comprising: a plurality of transmission ports (display devices are seen to have a plurality of ports, paragraph 25 which can 
Ramachandran does not appear to explicitly disclose coupled to the plurality of transmission ports and the memory and configured to scan at least two transmission ports wherein the processor sorts a plurality of scanning time lengths of the plurality of transmission ports in an ascending order, generates a scanning priority table after the plurality of scanning time lengths of the plurality of transmission ports are sorted, and scans at least two transmission ports according to the scanning priority table, a transmission port with a higher priority has a shorter scanning time length, and a transmission port with a lower priority has a longer scanning time length.  
However, Kuo discloses coupled to the plurality of transmission ports and the memory (plurality of ports seen in figure 2, P1 and P2)  and configured to scan at least two transmission ports wherein the processor sorts a plurality of scanning time lengths of the plurality of transmission ports in an ascending order (the processor 11, figure 2 monitors a time period of the connectivity of each time the port is active and has two time periods used for categorizing the connection, paragraphs 20 and 22), generates a scanning priority table after the plurality of scanning time lengths of the plurality of Examiner’s note: the claims have been interpreted in light of the broadest reasonable interpretation of a priority seen in two ports of the same protocol and although there is support for such a priority to be handled in the specification, the added benefit of priority based on a comparison of different protocols is not recited in the claims.  The Examiner is available for a phone conversation to enhance compact prosecution in necessary).  
Ramachandran and Kuo are analogous art because they are from the same field of endeavor device port handling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ramachandran and Kuo before him or her, to modify the port monitoring of Ramachandran to include the enhanced efficiency of port handling of Kuo because it allows for adaptability for a plurality of interfaces
One of ordinary skill would be motivated to make such modification in order to reduce user delays in utilizing a display. Therefore, it would have been obvious to 

5.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 2 and 12, Kuo teaches a method and system, wherein the processor acquires a scanning time length of each transmission port of the plurality of transmission ports (port monitoring is handled for each port, paragraph 20), the scanning time length of the each transmission port is a time difference between a first time of triggering a hot-plugging state of the each transmission port and a second time of stably receiving a data signal by the each transmission port (the hot-plug event is the time trigger point for the port to initiate the timing, paragraph 19), and the scanning time length of the each transmission port is a predetermined value or a manually measured value (manually measuring the specific time of the port utilized, paragraph 20).  

6.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 3 and 13, Kuo teaches a method and system, wherein the processor is configured to Page 19 of 22edit the scanning priority table for generating an updated scanning priority table, and the processor scans at least two transmission ports of the plurality of transmission ports according to the updated scanning priority table (the table as required by the claims is seen to have a comparison of the same protocol of ports, paragraphs 24 – 26, and is stored in a memory configuration where the table is considered to be a list of times corresponding to the port as seen in the instant application).  

7.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 4 and 14, Kuo teaches a method and system,  wherein the plurality of transmission ports comprise a first transmission port and a second transmission port (P1 and P2, figure 2), the scanning data of the memory comprises a default order table of the first transmission port and the second transmission port (EDID timing, paragraph 19), the processor adjusts priorities of the first transmission port and the second transmission port according to the default order table when two scanning time lengths of the first transmission port and the second transmission port are almost identical (seen in light of the same protocol port being utilized for the first and second transmission port the timing is relatively identical, paragraph 20 shows the process of calculating time).  

8.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 5 and 15, Kuo teaches a method and system, wherein the first transmission port and the second transmission port are two transmission ports with different communications standards (figure 1, shows the timing of two different standards on a display device screen, where a low-end and high-end handling is seen along a time axis on the I2C line), and the default order table is generated according to bandwidths of the first transmission port and the second transmission port, or generated according to user-defined configurations (paragraph 5).  

9.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 6 and 16, Kuo teaches a method and system,  wherein the plurality of 

10.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 7 and 17, Ramachandran teaches a method and system, wherein after the plurality of transmission ports are completely scanned, the processor enters a sleep mode if no data signal is received by the transmission ports (the standby mode of operation is utilized when no data control signal present, figure 4 step 402).
  
11.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 8 and 18, Kuo teaches a method and system, wherein the plurality of transmission ports comprise a video graphics array (VGA) transmission port, the Page 20 of 22processor acquires a third time of triggering a hot-plugging state of the video graphics array transmission port, communicates with a signal source through the video graphics array transmission port by using a vertical synchronization signal, acquires a fourth time of stably receiving a data signal through the video graphics array transmission port, and acquires a scanning time length of the video graphics array transmission port according to a time difference between the third time and the fourth time (utilizing the hot plug 

12.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 9 and 19, Kuo teaches a method and system, wherein the plurality of transmission ports comprise a high definition multimedia interface (HDMI) transmission port, the processor acquires a fifth time of triggering a hot-plugging state of the high definition multimedia interface transmission port, communicates with a signal source through the high definition multimedia interface transmission port by using a clock signal carried by an inter-integrated circuit (I2C) bus (HDMI utilizing the I2C channel for the first and second ports, paragraph 6), acquires a sixth time of stably receiving a data signal through the high definition multimedia interface transmission port, and acquires a scanning time length of the high definition multimedia interface transmission port according to a time difference between the fifth time and the sixth time (paragraphs 20 – 22 detail the timing mechanism seen for the ports).  

13.	Ramachandran modified by the teachings of Kuo as seen in claim 1 above, as per claims 10 and 20, Kuo teaches a method and system,  wherein the plurality of transmission ports comprise a display port (DP), the processor acquires a seventh time of triggering a hot-plugging state of the display port, communicates with a signal source through the display port by using a packet signal carried by an auxiliary channel, acquires an eighth time of stably receiving a data signal through the display port, and 

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art relates to port interfacing for a plurality of ports connected to a display device and the mitigation resources utilized in the hot-plug process therein for a plurality of communication standards.
Below is a list of inventive concepts recited in the claims and how the prior art not relied upon maps to them:
Display port protocol scanning according to a period: Naruse/Huang/Chen/Howell
Response handling: Kotake/Sing et al.
Hot-plugging: Veeramani et al.
Port priority polling: Boyden et al.
Scanning ports and managing associated tables: Lee et al./Jerrim et al./Dhanuka, Knepper et al.
Low power and Sleep Handling: Ferry et al./Ansari et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184